Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021 and 08/11/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Riel et al. (U.S. Pub. No. 20150242229 A1) in view of Kaul et al. (U.S. Pub. No. 20140245294 A1).
van Riel was cited in a previous Office Action.

As per claim 1, van Riel teaches the invention substantially as claimed including a method comprising:
determining a plurality of host latency times for a plurality of processor power states of a processor of a host computer system (par. 0011 … In accordance with one embodiment, the guest OS estimates a plurality of such host latency times, corresponding to a plurality of possible CPU power states; Fig. 3 and par. 0026 At block 302, guest OS 220 estimates a host latency time for at least one power state of CPU 160.);
comparing by … the host computer system each of the host latency times to a target latency time [idle time/performance multiplier] associated with a virtual machine running on the host computer system; mapping the plurality of processor power states to a plurality of host power states in view of the comparison … (par. 0030 At block 303, guest OS 220 selects the CPU power state with the largest host latency time satisfying: (idle time/performance multiplier [equiv. to target latency time])>host latency time, when such a selection is possible (i.e., when at least one of the host latency times estimated at block 302 satisfies the inequality). In other words, guest OS 220 selects a power state P of CPU 160 such that: [0031] (i) the host latency time of the power state P is less than (idle time/performance multiplier); and [0032] (ii) if any other power state has a host latency time less than (idle time/performance multiplier), then this host latency time is less than or equal to the power state P's host latency time. Thus, the power states are selected [or mapped to] based on comparison between the host latency time and an idle time/performance multiplier [equiv. to target latency]; page 5, claim 10, estimate the host latency time and compare the host latency time to the quotient of the idle time for the virtual CPU divided by the performance multiplier).
Van Riel does not expressly teach: providing, by the hypervisor, the plurality of host power states to the virtual machine; wherein the host power states reflect one or more power states implemented by the hypervisor for the virtual machine.
However, Kaul teaches: providing, by the hypervisor, the plurality of host power states to the virtual machine; wherein the host power states reflect one or more power states implemented by the hypervisor for the virtual machine (par. 0029 In an example, the VM suspension manager [of the hypervisor, fig. 1] issues an S3 resume command using the ACPI protocol (e.g., a user-triggered command, such as a power up [equiv. power state], to wake up the virtual machine)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of van Riel by incorporating the technique of issuing a command to provide power up state to virtual machine as set forth by Kaul because it would allow cooperation between the guest OS and a hypervisor in order to achieve an efficient management of the power state of a virtual machines.

As per claim 2, van Riel teaches in response to determining that a first host latency time for a first processor power state of the plurality of processor power states is less than the target latency time (par. 0031 (i) the host latency time of the power state P is less than (idle time/performance multiplier)), and that the first processor power state is associated with a first entry method that does not comprise causing the virtual machine to exit to the hypervisor (par. 0026 … In one implementation, the estimated host latency time for one or more of the power states of CPU 160 may … be … based on at least one of: [0027] one or more context switch times for execution of VM 130 by CPU 160 (e.g. a time to enter execution of VM 130 …)), mapping the first processor power state to a first host power state of the plurality of host power states, wherein the first host power state is associated with the first entry method par (par. [0033] … guest OS 220 selects the "deepest" possible power state at block 302. When CPU 160 complies with the ACPI standard, guest OS 220 selects one of the four ACPI processor states C0, C1, C2 and C3).

As per claim 3, van Riel teaches wherein determining the plurality of host latency times comprises determining the first host latency time in view of at least one of a time for entering the first processor power state, a time for exiting the first processor power state, a time for entering execution of the virtual machine by the processor, a time for exiting execution of the virtual machine by the processor, a time for the hypervisor to enter an idle state, or a time for the hypervisor to exit the idle state (par. 0011, In accordance with one embodiment, the guest OS estimates a plurality of such host latency times, corresponding to a plurality of possible CPU power states, where the estimated host latency time for a particular CPU power state is based on one or both of: a time for the CPU to enter the particular power state and a time for CPU 160 to exit the particular CPU power state; par. [0013] a time for the hypervisor to enter its idle state, a time for the hypervisor to exit its idle state).

As per claim 4, van Riel taches in response to determining that a second host latency time for a second processor power state of the plurality of processor power states is not less than the target latency time, mapping the second processor power state to a second host power state of the plurality of host power states, wherein the second host power state is associated with a second entry method comprising causing the virtual machine to exit to the hypervisor (par. [0033] … guest OS 220 selects the "deepest" possible power state at block 302. When CPU 160 complies with the ACPI standard, guest OS 220 selects one of the four ACPI processor states C0, C1, C2 and C3; claim 7 … (i) the idle time for the virtual CPU divided by the performance multiplier does not exceed an exit time of the other power state). 

As per claim 5, van Riel teaches in response to determining that a third host latency time for a third processor power state of the plurality of processor power states is less than the target latency time (par. [0031] (i) the host latency time of the power state P is less than [idle time/performance multiplier]) and that the third processor power state is associated with a third entry method that comprises causing the virtual machine to exit to the hypervisor, disassociating the third processor power state from the virtual machine (par. 0010, When the idle time for the virtual CPU divided by a performance multiplier exceeds the host latency time, the virtual CPU is halted. par. 0013 a time for the hypervisor to enter its idle state, a time for the hypervisor to exit its idle state).

As per claim 6, van Riel teaches wherein the plurality of host power states does not comprise a host power state corresponding to the third processor power state (par. 0010, When the idle time for the virtual CPU divided by a performance multiplier exceeds the host latency time, the virtual CPU is halted/disassociated).

As per claim 7, Kaul teaches generating a data structure including information related to the plurality of host power states; and associating the data structure with the virtual machine (par. 0025 … In response to the command to enter the sleep mode, the VM information (e.g., the VM memory and/or the state information associated with the one or more virtual machine devices) is saved to the guest memory (e.g., saved to RAM); par. 0027 … the VM suspension manager receives confirmation that the virtual machine is in sleep mode and that the VM information is stored in a file [data structure] within the guest memory).

As per claim 19, van Riel teaches the invention substantially as claimed including a non-transitory machine-readable storage medium including instructions that, when accessed by a processing device, cause the processing device to:
determine an idle time for a virtual processor of a virtual machine (par. 0026 At block 301, guest OS 220 of virtual machine 130 estimates an idle time for virtual CPU 260); 
compare the idle time with a target latency time (par. 0030 At block 303, guest OS 220 selects the CPU power state with the largest host latency time satisfying: (idle time/performance multiplier [equiv. to target latency])>host latency time, when such a selection is possible (i.e., when at least one of the host latency times estimated at block 302 satisfies the inequality). In other words, guest OS 220 selects a power state P of CPU 160 such that: [0031] (i) the host latency time of the power state P is less than (idle time/performance multiplier); and [0032] (ii) if any other power state has a host latency time less than (idle time/performance multiplier), then this host latency time is less than or equal to the power state P's host latency time. That is, the power states are selected [or mapped to] based on comparison between the host latency time and the idle time/performance multiplier); and
in response to determining that the idle time is not less than the target latency time, send, to a hypervisor, a request to place a processor of a host computer system in a first host power state (par. 0010, When the idle time for the virtual CPU divided by a performance multiplier exceeds the host latency time, the virtual CPU is halted; par. 0024 … guest OS 220 is modified via paravirtualization to include an idle processor manager 225 that is capable of … selecting CPU power states; and of sending requests to hypervisor 125 to place CPU 160 in particular power states), 
Although, van Riel does not expressly describe: wherein the first host power state is associated with a first entry method that performs a virtual machine exit …. 
However,  van Riel discloses that the estimated host latency time for one or more of the power states of a CPU may be based on context switch times for execution of a VM (par. 0026 … In one implementation, the estimated host latency time for one or more of the power states of CPU 160 may optionally be further based on at least one of: [0027] one or more context switch times for execution of VM 130 by CPU 160 (e.g. … a time for CPU 160 to exit execution of VM 130, etc.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Riel by associating a first host power state with a method that performs to exiting execution of the VM, such that when a virtual machine exits is performed the processor may be placed in the first power state.
van Riel does not expressly teach: wherein the first host power state reflects a power state implemented by the hypervisor for the virtual machine.
However, Kaul teaches: wherein the first host power state reflects a power state implemented by the hypervisor for the virtual machine (par. 0029 In an example, the VM suspension manager [of the hypervisor, fig. 1] issues an S3 resume command using the ACPI protocol (e.g., a user-triggered command, such as a power up [equiv. power state], to wake up the virtual machine)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of van Riel by incorporating the technique of issuing a command to provide power up state to virtual machine as set forth by Kaul because it would allow cooperation between the guest OS and a hypervisor in order to achieve an efficient management of the power state of a virtual machines.


As per claim 20,  van Riel teaches wherein the processing device is further to: in response to determining that the idle time is less than the target latency time (par. 0031 (i) the host latency time of the power state P is less than (idle time/performance multiplier)), send, to the hypervisor, a request to place the processor in a second host power state (par. 0024 … sending requests to hypervisor 125 to place CPU 160 in particular power states), wherein the second host power state corresponds to a processor power state of the processor of the host computer system, wherein the processor power state is associated with a second host latency time that is less than the target latency time, and wherein the processor power state is associated with an entry method that does not comprise a virtual machine exit (par. 0026 … In one implementation, the estimated host latency time for one or more of the power states of CPU 160 may … be … based on at least one of: [0027] one or more context switch times for execution of VM 130 by CPU 160 (e.g. a time to enter execution of VM 130 …; par. 0030 a CPU power state is selected [mapped to] such that, par. 0031 (i) the host latency time of the power state P is less than (idle time/performance multiplier); par. 0026 In one implementation, the estimated host latency time for one or more of the power states of CPU 160 may optionally be further based on at least one of: [0027] one or more context switch times for execution of VM 130 by CPU 160 (e.g., a time for CPU 160 to enter execution of VM 130).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over van Riel in view of Kaul as applied to claim 1, and further in view of UEFI “Advanced Configuration and Power Interface Specification”.

As per claim 8, Van Riel and Kaul does not expressly teach: wherein the data structure comprises at least one of a processor object or a Low Power Idle (LPI) structure, and wherein the information related to the plurality of host power states comprises a list of the host power states.
However,  UEFI teaches wherein the data structure comprises at least one of a processor object or a Low Power Idle (LPI) structure, and wherein the information related to the plurality of host power states comprises a list of the host power states (page 481, section 8.4.2 Processor Power State Control … ACPI 6.0 introduces _LPI, the low power idle state object. _LPI provides more detailed power state information and can describe idle states at multiple levels of hierarchy in conjunction with Processor; page 488, section 8.4.4 … LPI states are defined via the following objects: LPI objects define the states themselves, and may be declared inside a processor or a processor container device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of van Riel and Kaul by incorporating an LPI structure as disclosed by UEFI because it would provide for specifying host power states associated with virtual machines such as low power states, with predictable.

As per claim 9, EUFI further teaches wherein the data structure comprises at least one of a _CST object or a Low Power Idle (LPI) table defined by Advanced Configuration and Power Interface (ACPI) (page 481, section 8.4.2 Processor Power State Control … ACPI 6.0 introduces _LPI, the low power idle state object. _LPI provides more detailed power state information and can describe idle states at multiple levels of hierarchy in conjunction with Processor).

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over van Riel et al. (U.S. Pub. No. 20150242229 A1) in view of Tsirkin et al. (U.S. Pub. No. 20180060103 A1, hereinafter Tsirkin2), and further in view of Kaul et al. (U.S. Pub. No. 20140245294 A1).
van Riel was cited in a previous Office Action.

As per claim 10, van Riel taches the invention substantially as claimed including a system comprising: 
a memory (Fig. 1, Main Memory 170); and
a processing device operatively coupled to the memory (Figure 1, CPU 160; Fig. 4, Processor 402 coupled to Main Memory 404 via Bus 408) , the processing device to:
receive, from a virtual machine, a first request to place a processor of a host computer system in a first host power state (par. 0020, In one embodiment, CPU power state manager 128 is capable of receiving requests to place CPU 160 in a particular power state (e.g., from VM 130, etc.); par. 0024, sending requests to hypervisor 125 to place CPU 160 in particular power states), wherein the first host power state is associated with a first host latency time that is less than a target latency time … (par. [0031] (i) the host latency time of the power state P is less than (idle time/performance multiplier);
in response to receiving the first request, cause, by a hypervisor executing on the host computer system, the processor to be placed in a first processor power state corresponding to the first host power state (par. 0020 … CPU power state manager 128 is capable of receiving requests to place CPU 160 in a particular power state (e.g., from VM 130, etc.) and of fulfilling such requests);
receive a second request to place the processor in a second host power state, wherein the second host power state is associated with a second host latency time that is not less than the target latency time … (par. 0037 … guest OS 220 sends a request to hypervisor 125 to place CPU 160 in the power state selected at block 303; par. 0026 … In one implementation, the estimated host latency time for one or more of the power states of CPU 160 may optionally be further based on at least one of: [0027] one or more context switch times for execution of VM 130 by CPU 160 (e.g. … a time for CPU 160 to exit execution of VM 130); claim 7, … wherein every other power state of the plurality of power states satisfies one of the following two conditions: (i) the idle time for the virtual CPU divided by the performance multiplier [target latency time] does not exceed an exit time of the other power state ...).
van Riel does not expressly disclose: in response to receiving the second request, cause the virtual machine to exist to the hypervisor.
However, Tsirkin2 teaches in response to receiving the second request, cause the virtual machine to exist to the hypervisor (par. 0042 …virtual machine function 204 may send a request to hypervisor 108 to transfer control of virtual CPU 112-1 from virtual machine function 204 to kernel code 202. The request to transfer control to kernel code 202 may cause a virtual machine exit to hypervisor 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of van Riel to incorporate technique of causing a virtual machine to exit to the hypervisor as set forth by Tsirkin2 because this would provide for causing control to be transferred from hypervisor [par 0032] upon receiving a request to place a processor in a power state associated with a latency time that exits an idle time for the virtual CPU divided by the performance multiplier. 
van Riel  and Tsirkin2 does not expressly teach: wherein the first host power state reflects a first power state implemented by the hypervisor for the virtual machine; wherein the second host power state reflects a second power state implemented by the hypervisor for the virtual machine. 
However, Kaul teaches wherein the first host power state reflects a first power state implemented by the hypervisor for the virtual machine; wherein the second host power state reflects a second power state implemented by the hypervisor for the virtual machine (par. 0029 … the VM suspension manager [of the hypervisor, fig. 1] issues an S3 resume command using the ACPI protocol (e.g., a user-triggered command, such as a power up [equiv. first power state], to wake up the virtual machine); par. 0025 … In an example, the VM suspension manager may issue the command to a suspension agent of the guest OS or issue a command directly to the virtual machine requesting the virtual machine to enter an sleep or hibernation state (e.g., an S3 state) [second power state] using ACPI commands). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of van Riel and Tsirkin2 by incorporating the technique of issuing a command to provide power up state to virtual machine as set forth by Kaul because it would allow cooperation between the guest OS and a hypervisor in order to achieve an efficient management of the power state of a virtual machines.

As per claim 11, Van Riel teaches wherein the first processor power state is associated with a first entry method that does not comprise a virtual machine exit (par. 0030 a CPU power state is selected [mapped to] such that, par. 0031 (i) the host latency time of the power state P is less than (idle time/performance multiplier); In one implementation, the estimated host latency time for one or more of the power states of CPU 160 may optionally be further based on at least one of: [0027] one or more context switch times for execution of VM 130 by CPU 160 (e.g., a time for CPU 160 to enter execution of VM 130).

As per claim 12, van Riel teaches determine that the first processor power state correspond to the first host power state in view of mapping data that map a plurality of processor power states to a plurality of host power states associated with the virtual machine (par. 0030 … a CPU power state is selected [mapped] such that, par. 0031 (i) the host latency time of the power state P is less than (idle time/performance multiplier); par. [0033] … guest OS 220 selects the "deepest" possible power state at block 302. When CPU 160 complies with the ACPI standard, guest OS 220 selects one of the four ACPI processor states C0, C1, C2 and C3).

As per claim 13, van Riel teaches map the plurality of processor power states to the plurality of host power states, and generate the mapping data (par. [0033] … guest OS 220 selects the "deepest" possible power state at block 302. When CPU 160 complies with the ACPI standard, guest OS 220 selects one of the four ACPI processor states C0, C1, C2 and C3).

As per claim 14, van Riel teaches in response to determining that the first processor power state is associated with the first host latency time and that the first processor power state is associated with an entry method that does not comprise a VM exit, map the first processor power state to the first host power state (par. 0026 … In one implementation, the estimated host latency time for one or more of the power states of CPU 160 may … be … based on at least one of: [0027] one or more context switch times for execution of VM 130 by CPU 160 (e.g. a time to enter execution of VM 130 …)).

As per claim 15, van Riel teaches determine the first host latency time in view of at least one of a time for entering the first processor power state, a time for exiting the first processor power state, a time for entering execution of the virtual machine by the processor, a time for exiting execution of the virtual machine by the processor, a time for the hypervisor to enter an idle state, or a time for the hypervisor to exit the idle state (par. 0011, In accordance with one embodiment, the guest OS estimates a plurality of such host latency times, corresponding to a plurality of possible CPU power states, where the estimated host latency time for a particular CPU power state is based on one or both of: a time for the CPU to enter the particular power state and a time for CPU 160 to exit the particular CPU power state; par. [0013] a time for the hypervisor to enter its idle state, a time for the hypervisor to exit its idle state).

As per claim 16, van Riel teaches in response to determining that a second processor power state is associated with a second host latency time that is not less than the target latency time, map the second processor power state to the second host power state (par. [0033] … guest OS 220 selects the "deepest" possible power state at block 302. When CPU 160 complies with the ACPI standard, guest OS 220 selects one of the four ACPI processor states C0, C1, C2 and C3; claim 7 … (i) the idle time for the virtual CPU divided by the performance multiplier does not exceed an exit time of the other power state).

As per claim 17, van Riel teaches in response to determining that a third processor power state of the plurality of processor power states is associated with a third host latency time that is less than the target latency time and that the third processor power state is associated with an entry method comprising a VM exit, disassociate the third processor power state from the virtual machine (par. 0010, When the idle time for the virtual CPU divided by a performance multiplier exceeds the host latency time, the virtual CPU is halted. par. 0013 a time for the hypervisor to enter its idle state, a time for the hypervisor to exit its idle state).

As per claim 18, van Riel teaches wherein the first processor power state comprises at least one C-state defined by Advanced Configuration and Power Interface (ACPI) ( par. [0033] … guest OS 220 selects the "deepest" possible power state at block 302. When CPU 160 complies with the ACPI standard, guest OS 220 selects one of the four ACPI processor states C0, C1, C2 and C3).

Response to Arguments
Applicant's arguments with respect to claims 1, 10 and 19 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195